Citation Nr: 1136573	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for residuals of prostate cancer, claimed as due to in-service radiation treatment of a testicular tetratoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The appellant had active service from November 1943 to August 1946.  This case comes before the Board of Veterans' Appeals (Board) from decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the claim in January 2010 for additional development, and it now returns to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred prostate cancer as a result of the in-service radiation treatment he received for his right testicular tetratoma.  Review of the Veteran's private medical treatment records reveals notations, for example, in February 2008, that he had a history of prostate cancer dating back to 1999.  The Veteran has indicated that he underwent a prostatectomy as treatment for the prostate cancer.

Service connection for a disorder claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown , 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c)  and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service, without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44   (Fed. Cir. 1994).

In this case, the Veteran is not considered to be a "radiation exposed Veteran" under 38 C.F.R. §  3.309(d) because it is not contended or otherwise shown by the evidence of record that he was exposed to atmospheric nuclear testing or was present in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or was interned as a prisoner of war (or served on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i),(ii)  (2010). 

Thus, presumptions to be afforded for radiation exposed veterans are not for application in this case.  The Veteran does, however, qualify for the special considerations for service connection based on in-service ionizing radiation exposure under 38 C.F.R. § 3.311(b)(1) and the development of a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  As a result, the Board remanded the case in January 2010 to obtain a dosage estimate for the Veteran's in-service radiation treatment for testicular tetratoma, and the case was referred to the Director of the VA Compensation and Pension (C&P) Service for an opinion as to whether the Veteran's prostate cancer is attributable to that in-service radiation exposure.  Under the regulation, only if the C&P Director determines, based on sound scientific and medical evidence, that there is no reasonable possibility that the prostate cancer is attributable to the in-service radiation exposure can a grant of service connection under that theory of entitlement be denied without further referral to an independent expert (styled as an "outside consultant" under the regulation).  38 C.F.R. § 3.311(c)(1)(ii), (c)(2).  Alternatively, if the C&P Director determines, based on sound scientific and medical evidence, that it is at least as likely as not that the prostate cancer is attributable to the in-service radiation exposure, then the claim may be granted on that basis.  38 C.F.R. §§ 3.303, 3.311(c)(1)(i).  It is only in the intermediate case, when the C&P Director cannot say, based on sound scientific and medical evidence, that it is at least as likely as not, and also cannot say that there is no reasonable possibility, that the prostate cancer is attributable to the in-service radiation exposure, that the Director must refer the case to an outside consultant pursuant to 38 C.F.R. § 3.311(c)(2), (d).  

In this case, a dosage estimate was obtained in January 2011 from the Director, Radiation and Physical Exposures (DPRE), based on the request of the C&P Director, with a medical opinion provided by the DPRE to support a medical review and opinion by the C&P Director.  Unfortunately, the DPRE was asked to provide an opinion limited to whether it is likely, unlikely, or at least as likely as not that the Veteran's prostate cancer is attributable to in-service radiation exposure.  Thus, the DPRE was not asked to address the "no reasonable possibility" standard as contained within 38 C.F.R. §  3.311(c)(1)(ii).  The DPRE provided a radiation dosage exposure estimate and then provided an opinion, based on review of pertinent evidence of record as well as scientific evidence, that it is "unlikely" that the Veteran's prostate cancer is attributable to his in-service exposure to therapeutic radiation.  On the basis of this medical evidence and opinion, the C&P Director provided an opinion that there is "no reasonable possibility" that the Veteran's prostate cancer is attributable to his in-service therapeutic radiation exposure for treatment of right testicular tetratoma, surgically removed.  

The Board regrettably finds that we cannot render a final decision in this case based on the C&P Director's opinion because, although the Director addressed the correct standard ("no reasonable possibility") in that opinion, the Director did so in reliance on the DPRE's medical opinion of record which did not go that far, but which merely indicated that a causal link between the in-service radiation exposure and the post-service prostate cancer is "unlikely."  The quoted standards are not identical, and numerous decisions of the U.S. Court of Appeals for Veterans Claims have stressed the importance of adhering to the precise standard provided in every type of case.  See, e.g., Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (VA must apply "clear-and-unmistakable-evidence" standard, not "as likely as not" standard, in adjudicating issue of presumption of soundness/aggravation).  Thus, the Board cannot accept that a medical opinion of unlikelihood may support, substantially unaided by further expert opinion, a determination of no reasonable possibility to satisfy the requirements of 38 C.F.R. § 3.311(c). 

As a result, remand is required to afford the DPRE the opportunity to address the more restrictive standard of "no reasonable possibility," and if that standard to support denial of the claim on that basis is not met, then the Director must refer the case for an outside consultant opinion pursuant to 38 C.F.R. §  3.311(c)(2), (d).  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim.  Associate any records or response received with the claims file, and undertake any reasonable indicated development.  

2.  Thereafter, return the claims file to the Director, Radiation and Physical Exposures (DPRE), for an addendum opinion to the January 29, 2011, memorandum she provided to the Director of the Compensation and Pension Service.  The DPRE should be specifically asked to state whether or not there is a reasonable possibility that the Veteran's prostate cancer is attributable to his in-service therapeutic radiation exposure for treatment of right testicular tetratoma, surgically removed.  The DPRE should be advised that this opinion is required to support the Compensation and Pension Service Director's opinion, in compliance with 38 C.F.R. § 3.11(c)(1).  

3.  Thereafter, forward the claims file to the C&P Director for appropriate action pursuant to 38 C.F.R. § 3.311(c) and/or 38 C.F.R. § 3.311(d), as provided by § 3.311(b)(1).  See Wandel v. West, 11 Vet. App. 200, 205 (1998).  If the DRPE in her addendum opinion as requested by this Remand does not find that there is no reasonable possibility that the Veteran's prostate cancer is attributable to his in-service therapeutic radiation exposure for treatment of right testicular tetratoma, then the C&P Director should refer the case to an outside consultant for a medical opinion as contemplated by 38 C.F.R. § 3.311(c)(2), (d), as deemed appropriate.  The Director of Compensation and Pension, should then provide appropriate opinion and/or development pursuant to 38 C.F.R. § 3.311.

4.  Thereafter, and following any other indicated development, readjudicate the remanded claim de novo.  If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

